       Case 2:21-cr-00601-DJH Document 16 Filed 08/22/21 Page 1 of 6



 1
   Michael D. Kimerer #002492
 2 KIMERER LAW GROUP, P.C.
   2701 E. Camelback Road, Suite 160
 3 Phoenix, Arizona 85016
   Telephone: (602) 279-5900
 4 Facsimile: (602) 264-5566
   Attorneys for Defendant, Dale Henson
 5

 6                      UNITED STATES DISTRICT COURT

 7                             DISTRICT OF ARIZONA

 8 United States of America,                         No. 2:21CR00601-001

 9                Plaintiff,                     Defendant Dale Henson’s
     vs.                                      Memorandum in Support of Release
10
     Dale Henson,
11
                  Defendant.
12
           Defendant Dale Henson, through his attorney Michael D. Kimerer,
13
     respectfully requests that this Court order Dale Henson’s release from custody
14
     pursuant to the Bail Reform Act (BRA) and the Fifth Amendment’s Due
15
     Process Clause.
16
           The government is seeking pretrial detention for Dale Henson
17
     under 18 U.S.C. §3142 et seq. The 9th Circuit, in a leading bail case, has
18
     emphatically admonished that Courts “bear in mind that federal law
19

20 has traditionally provided that a person arrested for a non-capital case

21 shall be admitted to bail”. “Only in rare circumstances should release

22

23
       Case 2:21-cr-00601-DJH Document 16 Filed 08/22/21 Page 2 of 6




 1 be denied.” United States vs. Motomedia, 767 F.2d 1403, 1405 (9th Cir

 2
     1985).
 3
           As the Supreme Court stated in United States vs. Salerno, 481 U.S.
 4
     739, 745, 107 S. Ct. 2095, 95 L.Ed.2d 697 (1987), “in the United States,
 5
     liberty is the norm and detention is the carefully limited exception. The
 6

 7 Bail Reform Act of 1984 allows a Court to detain a defendant if no

 8 release conditions will reasonably assume the appearance of the

 9
     person and the safety of any other person in the community“.
10
           Specifically, on the limited grounds available under §3142 for
11
     pretrial detention the Government is alleging Dale Henson is a flight
12
     risk and danger to the community.
13

14 NO RISK OF FLIGHT

15         18 U. S. C. §4142(f)(2)(A) notes that an ordinary risk of flight is

16 not a permissible basis for detention, but only if there is a “serious risk“

17
     the defendant will flee. The Government must also show an extreme
18
     and unusual risk of willfully fleeing the jurisdiction. See Corley vs.
19
     United States, 556 U.S. 303, 324 (2002).
20

21         Here, Dale Henson has been a lifetime citizen living in the United

22 States, has children living here, been aware of the investigation by the

23

24                                       2
       Case 2:21-cr-00601-DJH Document 16 Filed 08/22/21 Page 3 of 6




 1 Arizona Attorney General‘s office and the United States Government.

 2
     He is not a flight risk.
 3
     PARALLEL STATE INVESTIGATION
 4
           One year ago the Arizona Attorney General‘s Office began
 5
     investigating Dale Henson and others for the same charges that were
 6

 7 alleged in the Indictment the United States Government has filed

 8 against the defendant. The State of Arizona filed forfeiture charges and

 9
     seized all of Dale Henson’s properties. He had reached out to the
10
     Attorney General’s Office to cooperate in their investigation and has
11
     allowed all of his properties to be sold and the proceeds held by the
12
     Arizona Attorney General‘s office. Henson retained undersigned
13

14 counsel as his attorney and conferred with him regularly about the

15 Arizona investigation and the forfeiture action, anticipating formal

16 charges.
                He was put on notice in the forfeiture action that any
17
     property he acquired, or earnings received, had to be forfeited to the
18
     State. So, he was discouraged from working and cannot acquire
19
     property without it being subject to forfeiture. He and his wife were
20

21 supported during this time by his wife’s family in Mexico, which

22 explains their frequent trips to Mexico.

23

24                                      3
       Case 2:21-cr-00601-DJH Document 16 Filed 08/22/21 Page 4 of 6




 1         At all times Dale kept his attorney advised where he was
 2
     residing and what he was doing. He recently became aware of the FBI
 3
     investigation and was anticipating there would be charges filed by
 4
     either the Arizona Attorney General’s Office or the U.S. Government.
 5
     It’s important to note that with this knowledge neither he nor his wife
 6

 7 attempted to flee the country and have stood ready to face formal

 8 charges.

 9
           Dale Henson has no criminal record; has been involved in what
10
     are arguably legitimate businesses; has a son attending medical school
11
     in Arizona, and a married daughter living in Nevada. Mr. Henson‘s
12
     daughter offered and has agreed to be a third-party monitor for Dale
13

14 if he is released. He has strong family ties and has never had any intent

15 to flee the country.

16
           Also important is that pre-trial services have recommended Dale
17
     Henson be released under restricted conditions. He has agreed to
18
     abide by those conditions, if released.
19
           Therefore, it is respectfully requested the Dale Henson be
20

21 released under the conditions proposed by pretrial services.

22

23

24                                      4
     Case 2:21-cr-00601-DJH Document 16 Filed 08/22/21 Page 5 of 6




 1      Respectfully submitted this 22th day of August, 2021.
 2                               KIMERER LAW GROUP, P.C.
 3
                                 /s/ Michael D. Kimerer
 4
                                 Michael D. Kimerer
                                 Attorney for Defendant, Dale Henson
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                     5
       Case 2:21-cr-00601-DJH Document 16 Filed 08/22/21 Page 6 of 6




 1                         CERTIFICATE OF SERVICE
 2        I hereby certify that on this 22nd day of August, 2021, I electronically
   transmitted the foregoing Memorandum ins Support of Release to the Clerk
 3
   of the Court by filing with the CM/ECF system and understand a copy of the
 4
   filing will be emailed to the following CM/ECF registrants:

 5
   Melinda Kovacs: mjkovacs@gmail.com
 6 Attorney for Co-Defendant Zoila Henson

 7 Monica B. Klapper: Monica.Klapper@usdoj.gov
     Attorneys for the United States
 8
     By: /s/ Melissa Wallingsford
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                         6
